DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 4/13/2021 are accepted.

Election/Restrictions
Claims 1, 3-8, 10-11 are allowable. The restriction requirement of groups I-III and species A-B, as set forth in the Office action mailed on 9/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group II-III and specie B is withdrawn.  Claims 9, 12-13, directed to unelected group and species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1, 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught or suggested the structure of the spring package as claimed that included a plurality of leaf springs, each of which is connected with a first end to the first longitudinal bar and with a second end to the second longitudinal bar, wherein a second axis of the spring package extends perpendicular to the first axis as well as, in an inactive state of the spring package, parallel to the plurality of leaf springs so that a spring center line extends, in the inactive state of the spring package, parallel to the second axis in the middle of the leaf spring, and d) each of the plurality of leaf springs comprises, adjacent to the first and/or second longitudinal bar, a first portion including at least one radius so that the first portion is formed concave with respect to the spring center line, wherein e) the first portion transitions continuously into a second portion and the second portion transitions continuously into a center portion arranged adjacent the first axis so that a thickness of the respective leaf spring is at the lowest in the center portion, and f) the second portion is formed convex with respect to the .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERIN B SAAD/Primary Examiner, Art Unit 1735